DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“A pulse wave sensor” in claim 1 which meets prong (A) because “sensor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sensor”) is modified by functional language (“pulse wave sensor”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A pulse wave detection unit” in claim 1 which meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“pulse wave detection” and “detects a pulse wave of an artery passing through the measurement site”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A fluid supply unit” in claim 1 which meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“fluid supply” and “supplies the fluid to the first fluid bag and the second fluid bag”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“A first pressure sensor” in claim 1 which meets prong (A) because “sensor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic 
“A second pressure sensor” in claim 1 which meets prong (A) because “sensor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sensor”) is modified by functional language (“pressure sensor” and “detects a pressure in the second fluid bag”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The pulse wave sensor will be interpreted as a pulse wave detection unit and a circuit (pg 10 lines 7-10) and all its equivalents capable of performing the claimed function.
The pulse wave detection unit will be interpreted as 2 current electrodes and 4 detection electrodes, or as 2 detection electrodes (pg 7 lines 17-23, it is unclear if this element refers to pulse wave detection unit 40E, or the first pulse wave detection unit, or the second pulse wave detection unit, see 112 rejections for details) and all its equivalents capable of performing the claimed function.
The fluid supply unit will be interpreted as a fluid pump, a first valve, and a second valve (pg 3 lines 14-17) and all its equivalents capable of performing the claimed function.
The first pressure sensor will be interpreted as a piezoresistive pressure sensor (pg 12 line 2) and all its equivalents capable of performing the claimed function.
The second pressure sensor will be interpreted as a piezoresistive pressure sensor (pg 12 lines 7-8) and all its equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, claim limitation “pulse wave detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear if this element refers to pulse wave detection unit 40E, or the first pulse wave detection unit, or the second pulse wave detection unit. The pulse wave detection unit 40E comprises both the first pulse wave detection unit and the second pulse wave detection unit, all these elements have different structures, and they are not in the alternative. It is 
Claims 2-4 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a belt surrounding a measurement site”, which positively recites “a measurement site” and thus encompasses a human organism.
Claims 2-4 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0071768, hereinafter Yamakoshi, in view of US 5119824, hereinafter Niwa, and US 2017/0360306, hereinafter Narasimhan.
Regarding claim 1, Yamakoshi teaches a blood pressure estimation apparatus (sphygmomanometer 1) comprising: a belt surrounding a measurement site (cuff 20); a first fluid bag (airbag 221) located along an inner circumference of the belt (Fig. 17A), expand and contract upon entry and exit of a fluid (para [0083]), and is provided to press the measurement site from therearound while surrounding the measurement site (Fig. 17A); a pulse wave sensor (paras [0165]-[0168], arterial volume detection circuit 74 and current electrodes 81-1 to 81-8 and voltage electrodes 82-1 to 82-8) including a pulse wave detection unit (current electrodes 81-1 to 81-8 and voltage electrodes 82-1 to 82-8) that detects a pulse wave of an artery passing through the measurement site (Fig. 16, artery 310, paras [0165]-[0168]); a fluid supply unit that supplies the fluid to the first bag (pump 51, valve 52); a first pressure sensor that detects a pressure in the first fluid bag (capacitive pressure sensor 32); wherein the pulse wave detection unit is disposed on an external surface portion of the first fluid bag and provided to press the measurement site upon expansion of the first fluid bag (Fig. 17A, sensor elements 271 and 272 are swapped out for a pulse wave detection unit as stated in paras [0165]-[0168]), and a position of 
Yamakoshi does not teach a second fluid bag that is located side by side to the first fluid bag, the fluid supply unit comprising a second valve, a second pressure sensor that detects a pressure in the second fluid bag, and wherein a position of the pulse wave detection unit relative to the artery passing through the measurement site is adjusted through adjustment of a ratio between a volume of the fluid in the first fluid bag and a volume of the fluid in the second fluid bag.
However, Niwa teaches a blood pressure estimation apparatus (abstract) comprising belt surrounding a measurement site (cuff 10), a first fluid bag (rubber bag 48 or rubber bag 50) and a second fluid bag (rubber bag 48 or rubber bag 50) that are located side by side (Fig. 3), wherein a position of a pulse wave detection unit relative to an artery passing through the measurement site is adjusted through adjustment of a ratio between a volume of the fluid in the first fluid bag and a volume of the fluid in the second fluid bag (Col. 5 line 50 to Col. 6 line 9, an electric pump 18 supplies the bags 48,50 with pressurized fluid and independently controls the volume of each bag, thereby being able to control the displacement of a pulse wave sensor 42 in a direction perpendicular to a radial artery 54 by selective adjustment of the ratio of volumes of the two bags 48,50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yamakoshi such that a second fluid bag that is located side by side to the first fluid bag, the fluid supply unit comprising a second valve, a second pressure sensor that detects a pressure in the second fluid bag, and wherein a position of the pulse wave detection unit relative to the artery passing through the measurement site is adjusted through adjustment of a ratio between a volume of the fluid in the first fluid bag and a volume of the fluid in the second fluid bag, as taught by Niwa, as having a second fluid bag would allow directional adjustment of the position of the 
Yamakoshi as modified by Niwa does not teach the pressure sensors being piezoresistive pressure sensors.
However, Narasimhan teaches a blood pressure estimation apparatus (abstract) comprising piezoresistive pressure sensor (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yamakoshi and Niwa such that the pressure sensors were piezoresistive pressure sensors, as taught by Narasimhan, as a simple substitution of one element (the piezoresistive pressure sensor of Narasimhan) for another (the capacitive pressure sensor of Yamakoshi) to obtain the predictable result of being able to measure pressure.
Regarding claim 2, Yamakoshi as modified teaches the blood pressure estimation apparatus according to claim 1, wherein the pulse wave detection unit detects a pulse wave based on a change in an impedance of the artery passing through the measurement site (Yamakoshi para [0165]-[0168]).
Regarding claim 3, Yamakoshi as modified teaches the blood pressure estimation apparatus according to claim 1, wherein the fluid supply unit includes a pump that delivers the fluid (Yamakoshi pump 51), a first on-off valve connected between the first fluid bag and the pump (Yamakoshi valve 52) and a second on-off valve connected between the second fluid bag and the pump (duplication when modified by Niwa).
Regarding claim 4, Yamakoshi as modified teaches the blood pressure estimation apparatus according to claim 2, wherein the fluid supply unit includes a pump that delivers the fluid (Yamakoshi pump 51), a first on-off valve connected between the first fluid bag and the pump (Yamakoshi valve 52) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791